Citation Nr: 0933577	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-20 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for ischemic optic 
neuropathy of the left eye, also claimed as aneurysm of the 
left eye. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to May 1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the record reveals that this case must be 
remanded to ensure due process.  Indeed, although the Veteran 
had previously indicated in his VA Form 9 that he did not 
want a Board hearing, he recently wrote in June 2009 
correspondence that he wanted to be afforded with either a 
Travel Board hearing or a Board hearing by videoconference in 
connection with his appeal.  Under 38 C.F.R. § 20.700, a 
hearing on appeal will be granted if an appellant expresses a 
desire to appear in person.  As the Veteran has expressed a 
desire to present hearing testimony before the Board in 
support of his appeal, this case must be remanded in order to 
satisfy his hearing request.  

Accordingly, the case is REMANDED for the following action:

After contacting the Veteran to obtain 
clarification as to whether he wants a 
Travel Board hearing or videoconference 
hearing, schedule the Veteran for the 
appropriate Board hearing before a 
Veterans Law Judge at the next available 
opportunity.  

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




